Citation Nr: 1431992	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  07-35 561	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from October 1982 to August 1989 and from October 1990 to May 1991.  The Veteran died in May 2006.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a March 2007 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the cause of the Veteran's death.  In May 2010, a Travel Board hearing was held before the undersigned, and a transcript of the hearing is associated with the record.  Following an August 2010 remand for additional development and to satisfy notice requirements, the Board dismissed the appeal seeking service connection for the cause of the Veteran's death (pursuant to 38 C.F.R. § 3.158(a)) in a July 2013 decision.  The appellant appealed that decision to the Court.  In March 2014, the Court issued an order that vacated the July 2013 Board decision, and remanded the matter for re-adjudication consistent with the instructions outlined in a March 2014 Joint Motion for Remand (Joint Motion) by the parties.


FINDING OF FACT

In September 2010, the appellant was asked to provide identifying information and the releases needed to secure pertinent outstanding private medical evidence (including the Veteran's autopsy report) necessary to adjudicate her claim of service connection for the cause of the Veteran's death; more than a year has lapsed since that request; she has not responded.




CONCLUSION OF LAW

By failing to submit requested identifying information and releases for critical evidence needed to properly adjudicate her claim of service connection for the cause of the Veteran's death, the appellant has abandoned such claim, and her appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was advised of VA's duties to notify and assist in the development of the claim.  While she did not receive complete notice prior to the initial rating decision, letters in September 2006, June 2009, and September 2010 provided essential notice prior to the readjudication of her claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Specifically, these letters explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The September 2010 letter provided the appellant with adequate Hupp-compliant  notice.  A May 2011 supplemental statement of the case (SSOC) readjudicated the matter after the appellant and her representative were given an opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs), postservice VA treatment records, and some postservice private treatment records have been secured.  As will be explained below, further pertinent (and perhaps critical) evidence is outstanding.  However, such evidence cannot be obtained without the appellant's cooperation (by providing identifying information and authorization for release of records).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing the facts and evidence pertinent to an appellant's claim is not a one-way street).  In September 2010, the RO asked the appellant to provide such information and releases.  She did not respond.  Further development cannot proceed without her cooperation.

The RO did not arrange for a medical opinion in this case because such was not warranted based upon the current evidence of record.  (The Board reiterates that the factual background is currently less than complete due to the failure of the appellant to cooperate with requests for additional and perhaps critical evidence.)  Absent any competent evidence suggesting that the Veteran's cause of death, combined Methadone and Oxycodone poisoning, may have been associated with his service or service-connected disabilities, a medical nexus opinion is not warranted, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.

Legal Criteria, Factual Background, and Analysis

Where evidence requested in connection with a claim for VA benefits is not furnished within 1 year after the date of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a).

The Veteran died in May 2006.  His death certificate shows that the immediate cause of death was combined Methadone and Oxycodone poisoning.  Chronic obstructive pulmonary disease (COPD) was listed as a significant condition contributing to death but not resulting in the underlying cause of death.

The appellant contends that service connection for the cause of the Veteran's death is warranted because the Veteran Methadone and Oxycodone  prescribed to treat his service-connected disabilities.  At the time of the Veteran's death, his service-connected  disabilities included: fibromyalgia with multiple joint pain and arthralgias; chronic fatigue syndrome; left knee degenerative joint disease; muscle tension headaches; prostatitis; irritable bowel syndrome; and epidural cysts of the chest, back, and scrotum.  The appellant asserts that Oxycodone was prescribed to treat the pain from fibromyalgia  pain and other joint pain, and that Methadone was prescribed to help wean him off of his pain medications.  She argues further that the Veteran's Methadone and Oxycodone poisoning was due to an accidental overdose, and not willful misconduct.

The Board's August 2010 remand noted that additional development was required before a decision could be rendered in this matter.  The Board noted that the Veteran's death certificate, originally issued in June 2006, was amended in August 2006 after an autopsy was conducted and a medical examiner report was completed.  It was at this time that the Veteran's death was ruled accidental and an immediate cause of death was determined.  A review of the record found that the medical examiner's autopsy report and  a toxicology report were not associated with the record.  As such evidence would likely contain pertinent information, the Board remanded this matter for the RO to obtain authorization from the appellant to obtain such evidence and to ask her to identify the source of the Veteran's Methadone prescription (so that the RO could then obtain for the record copies of the complete treatment/evaluation records from any identified sources).

In September 2010, the Appeals Management Center (AMC) sent the appellant a letter asking her to complete and return the enclosed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA could secure records of the Veteran's autopsy report (to include a copy of the toxicology report, if available), as well as private treatment records from any health care provider who had treated the Veteran during the year preceding his death and from any health care provider who had prescribed Methadone to the Veteran.  This letter was mailed to the appellant's current address, and was not returned as undelivered.  She did not respond.  In a May 2011 SSOC, the AMC readjudicated and denied the claim.  More than a year has now passed since the September 2010 request.
The critical facts at this stage are clear.  The appellant has not provided a release necessary for VA to secure identified outstanding evidence pertaining to her claim of service connection for the cause of the Veteran's death (and necessary to properly adjudicate that claim).  The Board is presented with a less than complete factual background, made so by the appellant's failure to cooperate.  In such circumstances, proper merits adjudication is not possible.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned) (emphasis added).  Notably, more recently the Court has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220, 231 (2012).

The March 2014 Joint Motion cited 38 C.F.R. § 19.38 and emphasized the following language in that regulation: "Following the 30-day period allowed for a response to the Supplemental Statement of the Case pursuant to Rule of Practice 302, paragraph (c) (§ 20.302(c)) of this chapter), the case will be returned to the Board for further appellate processing unless the appeal is withdrawn or review of the response to the Supplemental Statement of the Case results in the allowance of all benefits sought on appeal.  Remanded cases will not be closed for failure to respond to the Supplemental Statement of the Case."  38 C.F.R. § 19.38.  In the current case, when the appellant did not respond to the SSOC, the RO acted appropriately under 38 C.F.R. § 19.38 by not closing the case but instead forwarding the case to the Board for further appellate processing.  Thereafter, the Board's application of 38 C.F.R. § 3.158(a) in the July 2013 decision - and again in the current decision - is a legally permissible [legally mandated] consequence of the appellant's behavior (i.e., failure to act/cooperate) in an appeal.

Hence, the Board has no recourse but to conclude that the appellant has abandoned this claim.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claim for service connection for the cause of the Veteran's death is abandoned, there is no allegation of error in fact or law for appellate consideration in this matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.


ORDER

The appeal seeking service connection for the cause of the Veteran's death is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


